Case 1:19-cv-00848-WS-B Document 37 Filed 06/02/20 Page 1 of 9                    PageID #: 969




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF ALABAMA
                           SOUTHERN DIVISION

   GRANITE STATE INSURANCE                          )
   COMPANY,                                         )
                                                    )
          Plaintiff,                                )
                                                    )
   v.                                               ) CIVIL ACTION 19-0848-WS-M
                                                    )
   NEW WAY OUT, CORPORATION,                        )
   et al.,                                          )
                                                    )
          Defendants.                               )

                                               ORDER
          This matter is before the Court on a motion to dismiss filed by the plaintiff.
   (Doc. 33). The defendants have filed a response, (Doc. 35), the plaintiff a reply,
   (Doc. 36), and the motion is ripe for resolution. After careful consideration, the
   Court concludes that the motion is due to be granted.


                                         BACKGROUND
          According to the complaint, (Doc. 1), the defendants are a provider of
   residential services to special needs customers (“New”) and three entities that
   subcontracted with New to provide such services. The plaintiff issued a policy to
   New as to which the subcontractor defendants were also named insureds.1 New
   performed services under contract with a state agency. In February 2019, New
   lost its certification from the state agency to provide such services due to three
   incidents of physical abuse by the subcontractors’ employees.
          The defendants filed a counterclaim, Count Two of which was for “bad
   faith/failure to investigate” and Count Three of which was for “bad faith/denial of


          1
            The plaintiff disputes whether one of the three subcontractors is insured under
   the policy, but the instant motion does not require resolution of that issue.
Case 1:19-cv-00848-WS-B Document 37 Filed 06/02/20 Page 2 of 9                  PageID #: 970




   claim.” (Doc. 11 at 4-5). The Court construed these as claims for abnormal and
   normal bad faith, respectively, and granted the plaintiff’s motion to dismiss these
   counts for failure to allege all the elements of the asserted causes of action. (Doc.
   31). The subcontractors filed an amended counterclaim re-asserting Counts Two
   and Three, (Doc. 32),2 which is the target of the instant motion to dismiss.
          According to the amended counterclaim, New filed claims on the policy on
   behalf of the subcontractors, which were denied. In May 2019, New then sued the
   subcontractors (“the underlying lawsuit”) for negligence, wantonness, breach of
   contract, and “alleged murder.” The plaintiff appointed lawyers to represent the
   subcontractors in the underlying lawsuit under a reservation of rights. In July
   2019, the parties to the underlying lawsuit reached a settlement. In August 2019,
   pursuant to that settlement, each of the subcontractors made an offer of judgment
   of $3 million, with the proviso that the judgment be satisfied exclusively from
   proceeds of the plaintiff’s policy. New filed acceptances of the offers of judgment
   the same day the offers were filed. Days later, Judge Youngpeter entered
   judgment accordingly, incorporating the restriction that the judgment is payable
   exclusively from insurance proceeds. (Doc. 32 at 2-5, 7; Doc. 32-6 at 4). Each
   settlement agreement provided that, upon entry of judgment, New released each
   subcontractor from any claim or demand whatsoever, for any damage of any kind
   whatsoever, related to the underlying action. (Doc. 32-7 at 3; Doc. 32-8 at 3; Doc.
   32-9 at 3-4).3 The complaint seeks a declaration that no coverage exists for the
   claims New asserted in the underlying lawsuit and that the plaintiff is not liable to
   New for the agreed judgment entered in the underlying lawsuit. (Doc. 1 at 2, 12).



          2
            The filing violates Civil Local Rule 15(a), which requires that any amendment to
   a pleading “must reproduce the entire pleading as amended.”
          3
             The Court may consider these documents, as well as the policy and the consent
   judgment, without converting the plaintiff’s motion into one for summary judgment,
   because they are attached as exhibits to the amended counterclaim. Griffin Industries,
   Inc. v. Irvin, 496 F.3d 1189, 1199 (11th Cir. 2007).

                                              2
Case 1:19-cv-00848-WS-B Document 37 Filed 06/02/20 Page 3 of 9                      PageID #: 971




          According to the amended counterclaim, the lawyers appointed by the
   plaintiff to represent the subcontractors advised them to make the offers of
   judgment. Having done so, the plaintiff “now seeks to abandon the terms of the
   Settlement” by failing to offer New the policy limits. Such a failure to pay by the
   plaintiff would “void the Settlement Release and subject the Named Insureds to
   the excess verdict [sic].” (Doc. 32 at 5-6).
          Count Two of the amended counterclaim is styled as a claim for “bad
   faith/failure to investigate/settle.” Count Two references the “enhanced obligation
   of good faith” resting on an insurer that defends its insureds under a reservation of
   rights, which obligations include a duty to investigate, but it alleges no breach of
   that duty.4 Instead, Count Two alleges that, because the subcontractors’ liability
   was so clear and the damages so catastrophic, the plaintiff had a duty to offer
   policy limits to New in exchange for a release of New’s claims against the
   subcontractors. The plaintiff’s failure to do so, both before and after the agreed
   judgment was entered, constituted a bad faith failure to settle. (Doc. 32 at 7-9).
          Count Three is styled as a claim for “abnormal bad faith.” Count Three
   alleges that the plaintiff denied the subcontractors’ “request that the terms of [the]
   Settlement in question be satisfied” and that the plaintiff had no debatable reason

          4
             The only duties identified by Count Two both as being owed to the
   subcontractors and as having been breached by the plaintiff are those “to initiate
   negotiations and to offer its policy limits to settle the claims against” the subcontractors.
   (Doc. 32 at 7-8). The defendants’ insistence that the subcontractors are “seeking bad
   faith claims under the Normal First Party Failure to Investigate,” (Doc. 35 at 7), does not
   change the fact that Count Two does not articulate any such claim.

           The Court also notes that “claims alleging a breach of the enhanced duty of good
   faith are contract claims.” Twin City Fire Insurance Co. v. Colonial Life & Accident
   Insurance Co., 839 So. 2d 614, 617 (Ala. 2002). The amended counterclaim is expressly
   limited to “the tort of bad faith,” (Doc. 32 at 1), excluding the possibility of a contract
   claim for failure to investigate in breach of the enhanced obligation of good faith. Nor
   would it be permissible to cram two claims within a single count. E.g., Ledford v.
   Peeples, 657 F.3d 1222, 1239 (11th Cir. 2011) (en banc) (“Plaintiffs’ complaint is a
   ‘shotgun’ pleading in that it lumps multiple claims together in one count ….”).




                                                 3
Case 1:19-cv-00848-WS-B Document 37 Filed 06/02/20 Page 4 of 9                       PageID #: 972




   for this denial, since the counsel it appointed to represent the subcontractors in the
   underlying lawsuit all advised giving an offer of judgment. In addition, the entry
   of judgment legally obligated the plaintiff to pay “those damages for which there
   is coverage in the policy.” The plaintiff exhibited bad faith by failing to
   investigate the claims against the subcontractors, by not paying a judgment its
   appointed counsel recommended, and by filing this declaratory judgment action.
   (Doc. 32 at 10).
           The plaintiff argues that the amended counterclaim does not plead bad faith
   with the plausibility demanded by Rule 8(a)(2) as construed by the Supreme Court
   in Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007), and Ashcroft v. Iqbal, 556
   U.S. 662 (2009). The plaintiff further argues that the amended counterclaim
   alleges no recoverable damages attributable to the plaintiff’s alleged bad faith.
   For both reasons, the plaintiff argues that Counts Two and Three of the amended
   counterclaim fail to state a claim on which relief can be granted. (Doc. 33 at 2,
   13).5


           5
            The defendants argue that the Court should summarily deny the motion to
   dismiss because it was filed a week after the 14-day deadline set by Federal Rule of Civil
   Procedure 15(a)(3) and Local Civil Rule 15(c). (Doc. 35 at 1-2). The plaintiff responds
   that, because the Court dismissed the original Counts Two and Three, the defendants’
   repleading of those counts “is not truly an ‘amendment’” but is instead a “new …
   counterclaim” that is thus subject to the 21-day response period of Rule 12(a)(1)(B).
   (Doc. 36 at 2-3).

            The plaintiff offers no legal authority in support of its novel interpretation of the
   rules, which the Court declines to adopt. See, e.g., Dixon v. Allergan USA, Inc., 2015
   WL 13777064 at *3 (S.D. Fla. 2015) (applying Rule 15(a)(3) to an amended complaint
   filed after dismissal of its predecessor). However, after applying the analysis of Pioneer
   Investment Services Co. v. Brunswick Associates Limited Partnership, 507 U.S. 380, 395
   (1993), the Court does grant the plaintiff’s embedded motion under Rule 6(b)(1)(B) to
   extend time. (Doc. 36 at 3 n.2). See also In re: Worldwide Web Systems, Inc., 328 F.3d
   1291, 1297 (11th Cir. 2003) (“[T]he absence of prejudice to the nonmoving party and to
   the interest of efficient judicial administration are of primary importance ….”); Sosa v.
   Airprint Systems, Inc., 133 F.3d 1417, 1418 n.2 (11th Cir. 1998) (applying Pioneer
   analysis in Rule 6(b) context).




                                                 4
Case 1:19-cv-00848-WS-B Document 37 Filed 06/02/20 Page 5 of 9                  PageID #: 973




                                       DISCUSSION
          A. Count Two.
          “[I]t is also well-settled that a bad-faith-failure-to-settle claim does not exist
   where the insured is subject to no personal loss from a final judgment ….”
   Federal Insurance Co. v. Travelers Casualty and Surety Co., 843 So. 2d 140, 144
   (Ala. 2002) (describing Evans v. Mutual Assurance, Inc., 727 So. 2d 66 (Ala.
   1999)). In Evans, the insured’s policy limits were $1 million. The jury returned a
   verdict for $10 million but, while the resulting judgment was on appeal, the
   insurer settled with the plaintiff for $5 million. 727 So. 2d at 67. The Alabama
   Supreme Court held that a cause of action for bad faith failure to settle never
   “accru[ed],” because the insured “was never subject to a final judgment ordering
   the payment of money that [the insured] personally – and not his insurer – would
   have to pay,” and the insurer’s “paying the settlement absolved [the insured] of
   any personal liability” prior to the judgment becoming final after appeal. Id. at 68.
   After Evans, “an insured will never be able to assert a bad-faith-failure-to-settle
   claim against an insurer” where the insured is not personally exposed to payment
   of any part of the judgment. Federated, 843 So. 2d at 145.
          The plaintiff relies on Federated. (Doc. 33 at 9). The defendants do not
   deny its holding or its applicability, but they argue that the subcontractors are still
   potentially exposed to payment of the judgment. They do not deny that the
   settlement agreements, the embedded releases, the accepted offers of judgment,
   and the judgment itself, all preclude New from seeking to satisfy the judgment
   from the subcontractors. They insist, however, that New could withdraw from the
   agreements and pursue the subcontractors for the full amount of the judgment.
   (Doc. 35 at 8-9). For this proposition, they rely on the following language from
   the agreements: “Each of the Parties represents and warrants that the individuals
   signing this Settlement Agreement on their behalf have full authority to do so.”
   (Doc. 32 at 5; Doc. 32-7 at 5; Doc. 32-8 at 4; Doc. 32-9 at 5). According to the


                                              5
Case 1:19-cv-00848-WS-B Document 37 Filed 06/02/20 Page 6 of 9                  PageID #: 974




   defendants, this language means the subcontractors warranted that the plaintiff
   authorized the entry of $9 million worth of judgments collectible solely from the
   plaintiff, which it thereby consented to pay. If the plaintiff did not so authorize the
   settlement, “then the agreement is non-binding on New Way Out and New Way
   Out is free to pursue the Judgment remedies from each Subcontractor Defendant.”
   (Doc. 35 at 9).
          Patently, this is not what the quoted language means. The “Parties” to each
   settlement agreement were New, a subcontractor, and the individual owner of the
   subcontractor. The subcontractors are all entities, and each owner signed on
   behalf of his or her respective entity, while the CEO of New executed the
   agreements on behalf of New. The quoted language is merely stock verbiage
   confirming that the individual signing the settlement agreement is authorized by
   the settling entity (a subcontractor, not the plaintiff) to execute the agreement on
   behalf of that entity (the subcontractor, not the plaintiff).6 The defendants’
   remarkable suggestion that the quoted provision warrants the plaintiff’s approval
   of a settlement to which the defendants concede it was not a party, (Doc. 35 at 8),
   is nothing short of untenable.
          The defendants submit an affidavit from New’s CEO for the proposition
   that New reserves the right to collect the judgment from the subcontractors if it
   deems the terms of the settlement agreement to have been breached. (Doc. 32-11).
   The defendants identify no possible basis for such action other than their
   misguided reliance on the authority clause discussed above. Nor do they explain
   how New could with impunity violate the explicit judicial prohibition on




          6
            E.g., Teva Pharmaceutical Industries, Ltd. v. United Healthcare Services, Inc.,
   341 F. Supp. 3d 475, 485-86 (E.D. Pa. 2018); Yoe v. Crescent Sock Co., 314 F. Supp. 3d
   892, 920 (E.D. Tenn. 2018); In re: VIZIO, Inc., Consumer Privacy Litigation, 2019 WL
   3818865 at *18 (C.D. Cal. 2019); Sealey v. Beazley Insurance Company, 2016 WL
   4392624 at *4 (S.D. Miss. 2016); Lassen Municipal Utility District v. Kinross Gold
   U.S.A. Inc., 2013 WL 924623 at *5 (E.D. Cal. 2013).

                                               6
Case 1:19-cv-00848-WS-B Document 37 Filed 06/02/20 Page 7 of 9                 PageID #: 975




   collection from the subcontractors as reflected in the judgment, or how such extra-
   legal action could support a claim for bad faith failure to settle.
          In any event, all of the defendants’ arguments focus on future “possibility.”
   (Doc. 35 at 8). As noted, under Alabama law a claim for bad faith failure to settle
   cannot accrue before the insured is subject to a final judgment that the insured will
   have to pay. Because the subcontractors are not now, and have never been,
   subject to such a final judgment, no such cause of action has accrued.


          B. Count Three.
          Alabama law recognizes two forms of bad faith: “normal” and “abnormal.”
   These are not two torts but a single tort “with different options for proof.” State
   Farm Fire and Casualty Co. v. Brechbill, 144 So. 3d 248, 257-58 (Ala. 2013).
   “We have repeatedly held that the tort of bad-faith refusal to pay a claim has four
   elements – (a) a breach of insurance contract, (b) the refusal to pay claim, (c) the
   absence of arguable reason, (d) the insurer’s knowledge of such absence – with a
   conditional fifth element: (e) if the intentional failure to determine the existence
   of a lawful basis is relied upon, the plaintiff must prove the insurer’s intentional
   failure to determine whether there is a legitimate or arguable reason to refuse to
   pay the claim.” Id. at 258 (internal quotes omitted). “Thus, for the tort of bad-
   faith refusal to pay, requirements (a) through (d) represent the ‘normal’ case.
   Requirement (e) represents the ‘abnormal’ case.” Id. (internal quotes omitted).
          As this Court has noted, “[t]he Brechbill decision makes clear that the
   conditional fifth element is a potential substitute for the fourth element, but not for
   the third element, which the plaintiff must prove in every case.” Coleman v.
   Unum Group Corp., 207 F. Supp. 3d 1281, 1284 (S.D. Ala. 2016). “Regardless of
   whether the claim is a bad-faith refusal to pay or a bad-faith refusal to investigate,
   the tort of bad faith requires proof of the third element, absence of legitimate
   reason for denial ….” Brechbill, 144 So. 3d at 258. “The existence of an insurer’s
   lawful basis for denying a claim is a sufficient condition for defeating a claim that


                                              7
Case 1:19-cv-00848-WS-B Document 37 Filed 06/02/20 Page 8 of 9                 PageID #: 976




   relies upon the fifth element of the insurer’s intentional or reckless failure to
   investigate.” Id. (emphasis in original). Thus, “[a] bad-faith-refusal-to-investigate
   claim cannot survive where the trial court has expressly found as a matter of law
   that the insurer had a reasonably legitimate or arguable reason for refusing to pay
   the claim at the time the claim was denied.” Id. at 260. “[R]egardless of the
   imperfections of [the insurer’s] investigation, the existence of a debatable reason
   for denying the claim at the time the claim was denied defeats a bad faith failure to
   pay the claim.” Id. at 259 (internal quotes omitted, emphasis in original). The
   plaintiff asserts that the absence of a debatable reason is an element of the
   plaintiff’s abnormal bad faith claim, (Doc. 33 at 7), and the defendants do not
   disagree.
          A debatable reason “means an arguable reason, one that is open to dispute
   or question,” and it extends equally to “a matter of fact or law.” Ex parte
   Simmons, 791 So. 2d 371, 377-78 (Ala. 2000) (internal quotes omitted). The
   plaintiff argues that it had a debatable reason not to pay the judgment and, on the
   record before it, the Court agrees.
          As noted, the subcontractors’ claim of abnormal bad faith rests on the
   plaintiff’s post-judgment refusal to pay policy limits to New in partial satisfaction
   of the judgment. The policy provides that “[w]e will pay those sums that the
   insured becomes legally obligated to pay as damages ….” (Doc. 32-4 at 74, 112).
   Because the settlement agreements, the releases, the offers of judgment and the
   judgment all by their terms preclude payment by the subcontractors, the plaintiff
   argues that the subcontractors are not “legally obligated to pay” the judgment, so
   that the plaintiff has no contractual obligation to pay the judgment. (Doc. 33 at 8).
   The plaintiff cites two decisions indicating that in such circumstances the insured
   is not “legally obligated to pay” and the insurer is thus not required to pay. Sharp
   Realty & Management, LLC v. Capitol Specialty Insurance Corp., 2012 WL
   2049817 *11 (N.D. Ala. 2012); Bendall v. White, 511 F. Supp. 793, 795 (N.D.
   Ala. 1981).


                                              8
Case 1:19-cv-00848-WS-B Document 37 Filed 06/02/20 Page 9 of 9                  PageID #: 977




             The defendants do not address the plaintiff’s cases or offer any in
   opposition. Instead, they merely insist that they were “attempt[ing] to bind the
   policy” by their settlement agreements and that they “feel” the plaintiff’s failure to
   tender policy limits breaches their agreement. (Doc. 35 at 8). The defendants’
   statement of what they thought they were accomplishing falls woefully short of
   demonstrating that the plaintiff’s debatable reason for not paying policy limits
   towards the judgment is not truly debatable. Whatever arguments the defendants
   might have made, and whatever authority they might have cited in opposition to
   the plaintiff’s cases, their cursory response leaves the plaintiff’s debatable reason
   intact.


                                           CONCLUSION
             For the reasons set forth above, the plaintiff’s motion to dismiss is granted.
   Counts Two and Three of the amended counterclaim are dismissed.

             DONE and ORDERED this 2nd day of June, 2020.


                                                s/ WILLIAM H. STEELE
                                                UNITED STATES DISTRICT JUDGE




                                               9
